CARROLL, CHAS., Chief Judge.
In a workmen’s compensation matter, the petitioner was awarded compensation by a deputy commissioner on his finding and adjudication of permanent total disability. On review, the full commission accepted the finding, and “agreed” on the total disability as found by the deputy commissioner, but reversed the deputy’s order and directed that as a preliminary to an adjudication of the permanency of such disability the claimant should be subjected to rehabilitation procedures as provided for under section 440.49, Fla.Stat., F.S.A.
The question of the correctness of the commission’s order is controlled by our decision rendered in Case No. 58-120, entitled Stewart v. Board of Public Instruction, Fla.App.1958, 102 So.2d 821, in which we held that under section 440.49, Fla. Stat., F.S.A., the rehabilitation procedure provided for is to follow rather than to precede adjudication of permanency of the disability. On the opinion and authority of that case the petition for certiorari herein is granted, and the order of the commission to which it is directed is quashed, and the cause is remanded for the entry of an appropriate order by the commission not inconsistent with this opinion.
HORTON and PEARSON, JJ., concur.